DETAILED ACTION
1.      Claims 1 – 18, and 21 of U.S. Application No. 15446233 filed on 03/01/2017 are presented for examination. Claims 19 – 20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020, and 09/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jacob R. Mueller on 02/25/2021.
The application has been amended as follows: 

Please cancel claim 19.




Response to Arguments
Claims 1 – 18 were rejected in the Non-Final Office Action of 08/27/2020 under 35 USC 103. The Applicant amended independent claims 1, and 10 by adding structural limitations to distinguish the claims over the prior arts. The Applicant argues in page 8, third paragraph that the combination of Major (US 20150256047) and Uchiyama (US 4259603) does not disclose the combination of limitations in claims 1, or 10, in particular, the Applicant wrote:

    PNG
    media_image1.png
    227
    667
    media_image1.png
    Greyscale

The Examiner agrees, therefore, the 103 rejections to claims 1-18 are withdrawn.
Allowable Subject Matter
Claims 1 – 18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…an intermediate portion (36); and an outer portion (38) circumscribing said intermediate portion (36), wherein a transition feature (50) is defined between said intermediate portion (36) and said outer portion (38), said body (the body of rotor 10) further defining a first surface (46; best seen in fig. 8) extending in a direction generally perpendicular to the center of rotation (22); and a ridge (having upper surface 44) circumscribing said outer portion (38), 

    PNG
    media_image2.png
    319
    509
    media_image2.png
    Greyscale

Claims 2 – 9 are allowable for depending on claim 1. Claim 10 have similar limitations as claim 1 and allowable for the same reasons, claims 11-18, and 21 are allowable for depending on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED ELNAKIB/Examiner, Art Unit 2832